DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
actuation mechanism, coupling element, locking position, rod assembly or pulling means or gear mechanism, state sensor 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show claims 2-10 with sufficient specificity as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
2.	The disclosure is objected to because of the following informalities: 
para 0035, has belt bar listed as element 28, and has coupling mechanism as element 28.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Dependent claims not addressed below are rejected as being dependent upon a rejected base claim.

	
Claim 1, line 3 recites, “drive device”. It is unclear to what the meets and bounds of a drive device are. 
Claim 1, line 4, recites, “first actuation device”. It is unclear to the meets and bounds of what the actuation device is. 
Claim 1, line 5, recites “second actuation device”. It is unclear to the meets and bounds of what the actuation device is. 
Claim 1 line 8, recites the limitation “actuation mechanism” it is unclear what this element is referring to. Appropriate correction is required.  It is also unclear what the meets and bounds of an ‘actuation mechanism’ is. 

Claim 1, line 9, recites, “emergency chute unit”. It is unclear to the meets and bounds of what constitutes the unit. 
Claim 1, line 12 recites, “the first actuation device is constructed to unlock and lock the cabin door”. It is unclear how it is constructed as claimed to perform this function. 
Claim 1, lines 15-16, recites, “the second actuation device is coupled…and constructed to unlock…” It is unclear how it is coupled and constructed to unlock. 
Claims 2 and 10, recites, “chute unit is constructed to change automatically….” It is unclear how the unit is constructed to change automatically. 

Claims 3, 4, 5 and 11 recites the limitation “coupling element”, it is unclear what element this is referring to. Appropriate correction is required.
Claims 3, 4, 5 and 7 recites the limitation “coupling mechanism,” it is unclear if this element is different from “coupling element”. Appropriate correction is required.
Claim 7 recites, “rod assembly”, “pulling means” or “gear mechanism”. It is unclear as the meets and bounds of what constitutes a rod assembly, pulling means or gear mechanism. 
Claim 9 line 2, recites the limitation “state sensor” , it is unclear what this element is referring to. Appropriate correction is required.
Claim 8 recites the second action device…is connected to the drive device. It is unclear how it is connected. 
7.	Re Claim 9  it is unclear how "one state sensor coupled to the emergency chute unit" can cause the emergency chute unit to change into the active state. 
8.	Re Claim 11  it is unclear how “second actuation device is coupled to the actuator in order to cause the actuator, when the second actuation device is actuated, to couple the coupling element to the cabin door or the aircraft structure."

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150292254 A1 Bessettes; Cyrille et al. (hereinafter 2254), and further in view of US 20160107755 A1 Bessettes; Cyrille et al. (hereinafter 7755).
9.	Regarding claim 1, 2254 teaches, a cabin door system for an aircraft comprising: a cabin door having an outer side and an inner side (fig. 1, element 1a); a drive device coupled to the cabin door (fig. 1, element 110) for moving the cabin door into an open position (para 0054); a first actuation device arranged at the inner side of the cabin door (fig. 2. Element 4); a second actuation device (fig. 1, element b4);  
2254 fails to teach, an emergency chute unit coupled to the cabin door and having an emergency chute and an actuation mechanism, wherein the emergency chute unit is configured to be moved into an active state, in which opening the cabin door leads to activation of the emergency chute, and an inactive state, in which opening the cabin door does not lead to activation of the emergency chute, 
2254 furthermore 2254 teaches, wherein the first actuation device is constructed to unlock and lock the cabin door (para 0074), 
2254 does not teach, wherein the emergency chute unit is in the inactive state when the cabin door is opened after actuation of the first actuation device, 
2254 teaches, and wherein the second actuation device is coupled to the drive device and is constructed to unlock the cabin door and allow the cabin door to open when the second actuation device is actuated by the drive device (para 0053 b4 triggers starting of electric motor 2 of system 110), 2254 fail to teach, wherein the emergency chute unit is in the active state when the cabin door is opened after actuation of the second actuation device. 
Where 2254 teaches a toboggan element fails to teach elements of arming/disarming and deployment of the said element, 7755 teaches these elements. 
7755 teaches, and an emergency chute unit coupled to the cabin door (fig. 1, element 3)  and having an emergency chute and an actuation mechanism  (para 0004, deployment steps), wherein the emergency chute unit is configured to be moved into an active state (abstract, armed position), in which opening the cabin door leads to activation of the emergency chute (para 0006), and an inactive state, in which opening the cabin door does not lead to activation of the emergency chute (abstract, disarmed position), 
wherein the emergency chute unit is in the inactive state (para 0057, passengers to enter or exit) when the cabin door is opened after actuation of the first actuation device (para 0057, handle), 
wherein the emergency chute unit is in the active state when the cabin door is opened after actuation of the second actuation device (para 0078, arming mode). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cabin door system toboggan element taught by 2254, with the arming/disarming and deployment of the slide element taught by 7755 In order to prevent serious injury risk (7755, para 0003). 
10.	Regarding claim 2, 2254 as modified teaches, the cabin door system according to claim 1, 7754 teaches, wherein the emergency chute unit is constructed to change automatically (fig. 1, element 14 is automatic) into the active state (para 0060, active state equal to (ARM)) when the cabin door is closed (para 0079, door in closed position, arming triggered by door computer) and to change automatically into the inactive state when the first actuation device is actuated in order to open the cabin door (para 0077, DISARM actuated by door computer, door raised).
11.	Regarding claim 3, 2254 as modified teaches, the cabin door system according to claim 1, 7754 teaches, wherein the emergency chute unit comprises a coupling element  configured to be coupled to the cabin door or a fixed aircraft structure by a coupling mechanism  in order to change into the active state, and configured to be uncoupled from the cabin door or the aircraft structure in order to change into the inactive state (abstract, element 21).
12.	Regarding claim 4, 2254 as modified teaches, the cabin door system according to claim 2, 7754 teaches, wherein the emergency chute unit comprises a coupling element  configured to be coupled to the cabin door or a fixed aircraft structure by a coupling mechanism  in order to change into the active state, and configured to be uncoupled from the cabin door or the aircraft structure in order to change into the inactive state, and wherein the coupling mechanism  is connected directly mechanically or indirectly to the first actuation device in order to change into the inactive state when the first actuation device is actuated in order to open the cabin door (para 0057-0058, handle 11 arming/disarming mechanism 2).
13.	Regarding claim 5, 2254 as modifies teaches the cabin door system according to claim 4, wherein the first actuation device (fig. 1, element 4) comprises, in order to detect an actuation, at least one actuation sensor (fig. 1, element C1) coupled (para 0053 “A sensor C1 is placed at the end of travel of the handle 4…”) to an actuator (fig. 2, element 42 and spring) connected to the coupling mechanism , and wherein the actuator is constructed to couple the coupling element via the coupling mechanism  to the cabin door or the aircraft structure or to uncouple the coupling element from the cabin door or the aircraft structure (para 0053).
14.	Regarding claim 6, 2254 as modified teaches, the cabin door system according to claim 2, 7754 teaches, wherein the emergency chute unit is constructed to change into the active state (para 0010 (ARM) equal to active state) when the first actuation device moves into a locking position  (para 0010 to lock handle).
15.	Regarding claim 7, 2254 as modified teaches, the cabin door system according to claim 3, 7754 teaches, wherein the first actuation device is connected via a rod assembly , a pulling means  or a gear mechanism  to the coupling mechanism  (para 0010, push pull cable).
16.	Regarding claim 8, 2254 as modified teaches, the cabin door system according to claim 1, wherein the second actuation device comprises a switch, lever or push-button (fig. 1, element B4) connected to the drive device (fig. 1, element 110 containing element 2) in order to initiate an unlocking action and an opening movement of the cabin door (para 0053).
17.	Regarding claim 9, 2254 as modified teaches, the cabin door system according to claim 2, wherein the cabin door comprises at least one state sensor  (fig. 1, elements C1, C2, C3) coupled to the emergency chute unit in order to cause  the emergency chute unit, when a closed cabin door is detected, to change into the active state (para 0013-0014, opening/closing door controlled by door computer, 0022 position sensors transmit signal to computer).
18.	Regarding claim 10, 2254 as modified teaches, the cabin door system according to claim 1, 7754 teaches, wherein the emergency chute unit is constructed to automatically (fig. 1, element 14 is automatic) change into the active state (para 0060, active state equal to (ARM)) when the second actuation device is actuated (para 0058 button 51 ARM).
19.	Regarding claim 11, 2254 as modified teaches the cabin door system according to claim 5, wherein the emergency chute unit is constructed to automatically change into the active state when the second actuation device is actuated (para 0058, ARM button 52), and wherein the second actuation device is coupled to the actuator (para 0053) in order to cause the actuator , when the second actuation device is actuated, to couple the coupling element  to the cabin door or the aircraft structure.
20.	Regarding claim 12, 2254 as modified teaches, an aircraft comprising: an aircraft fuselage (para 0003, fuselage); and at least one cabin door system according to claim 1 (figure 1, element 1).
21.	Regarding claim 13, 2254 as modified teaches, the aircraft according to claim 12, 7754 teaches wherein the second actuation device is arranged on the inner side of the cabin door (fig. 1, element 51) or beside the cabin door.
22.	Regarding claim 14, 2254 as modified teaches, the aircraft according to claim 12, 7754 teaches, wherein the second actuation device has a warning colour and/or an illuminated marking (fig. 1, element 5a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642